      Case 4:18-cv-05434-JSW Document 131 Filed 07/16/20 Page 1 of 5




 1   COOLEY LLP                                QUINN EMANUEL URQUHART &
     HEIDI L. KEEFE (178960)                   SULLIVAN, LLP
 2   (hkeefe@cooley.com)                       James R. Asperger (Bar No. 83188)
     MARK R. WEINSTEIN (193043)                jamesasperger@quinnemanuel.com
 3   (mweinstein@cooley.com)                   Yury Kapgan (Bar No. 218366)
     MATTHEW J. BRIGHAM (191428)               yurykapgan@quinnemanuel.com
 4   (mbrigham@cooley.com)                     865 S. Figueroa Street, 10th Floor
     LOWELL D. MEAD (223989)                   Los Angeles, CA 90017
 5   (lmead@cooley.com)                        Telephone: (213) 443-3000
     BENJAMIN S. LIN (232735)                  Facsimile: (213) 443-3100
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)                 Kevin P.B. Johnson (Bar No. 177129)
 7   (mzambarda@cooley.com)                    kevinjohnson@quinnemanuel.com
     3175 Hanover Street                       Victoria F. Maroulis (Bar No. 202603)
 8   Palo Alto, CA 94304-1130                  victoriamaroulis@quinnemanuel.com
     Telephone: (650) 843-5000                 555 Twin Dolphin Drive, 5th Floor
 9   Facsimile: (650) 849-7400                 Redwood Shores, CA 94065
                                               Telephone: (650) 801-5000
10   MICHAEL G. RHODES (116127)                Facsimile: (650) 801-5100
     (rhodesmg@cooley.com)
11   MATTHEW D. CAPLAN (260388)                Jordan R. Jaffe (Bar No. 254886)
     (mcaplan@cooley.com)                      jordanjaffe@quinnemanuel.com
12   101 California Street                     Iman Lordgooei (Bar No. 251320)
     San Francisco, CA 94111-5800              imanlordgooei@quinnemanuel.com
13   Telephone: (415) 693-2000                 Jonathan Tse (Bar No. 305468)
     Facsimile: (415) 693-2222                 jonathantse@quinnemanuel.com
14   Attorneys for Plaintiff                   50 California Street, 22nd Floor
     FACEBOOK, INC.                            San Francisco, CA 94111
15                                             Telephone: (415) 875-6600
                                               Facsimile: (415) 875-6700
16
                                               Attorneys for Defendants
17                                             BLACKBERRY LIMITED and
                                               BLACKBERRY CORPORATION
18

19                            UNITED STATES DISTRICT COURT

20                         NORTHERN DISTRICT OF CALIFORNIA

21                                    OAKLAND DIVISION

22     FACEBOOK, INC.                             CASE NO. 4:18-CV-05434-JSW

23          Plaintiff and Counter-Defendant,      JOINT PROPOSED SCHEDULE AND
                                                  [PROPOSED] ORDER
24                v.
                                                  Date: N/A
25     BLACKBERRY LIMITED,                        Time: N/A
       and BLACKBERRY CORPORATION                 Courtroom: Courtroom 5, 2nd Floor
26                                                Judge: Honorable Jeffrey S. White
            Defendants and Counterclaimants.
27

28

                                                                    CASE NO. 4:18-CV-05434-JSW
                                                                   JOINT PROPOSED SCHEDULE
       Case 4:18-cv-05434-JSW Document 131 Filed 07/16/20 Page 2 of 5




 1           Plaintiff Facebook, Inc. (“Facebook”) and Defendants BlackBerry Limited and BlackBerry

 2 Corporation (collectively, “BlackBerry”) (collectively, with Facebook, the “Parties”) jointly submit

 3 this proposed schedule pursuant to the Court’s July 6, 2020 Order (Dkt. No. 129).

 4           The Court set a tentative trial date for May 17, 2021 and directed that in the event of schedule

 5 conflicts the parties could propose an alternative date no more than two weeks before or after May

 6 17, 2021. Due to a pre-existing trial conflict of lead counsel, the parties jointly propose a trial date

 7 of May 3, 2021 and the following pre-trial schedule, subject to the Court’s approval:

 8
     Complete Fact Discovery                              December 4, 2020
 9
     Opening Expert Reports on Issues For Which           December 18, 2020
10   a Party Bears the Burden of Proof

11   Rebuttal Expert Reports                              January 13, 2021
12   Complete Expert Discovery                            January 29, 2021
13
     Deadline for Dispositive Motions (including          February 5, 2021
14   Daubert)

15   Opposition to Dispositive Motions (including         February 19, 2021
     Daubert)
16
     Reply to Dispositive Motions (including              February 26, 2021
17
     Daubert)
18
     Hearing on Dispositive Motions (including            March 12, 2021, 9:00 a.m.
19   Daubert)

20   Deadline for Motions in Limine, Submission           March 29, 2021
     of Pretrial Order and other submissions
21
     identified in the Court’s Guidelines for Trial
22   and Final Pretrial Conference in Civil Jury
     Cases
23
     Pre-trial Conference                                 April 12, 2021, 2:00 p.m.
24
     Jury Selection                                       April 28, 2021, 8:00 a.m.
25

26   Trial                                                May 3, 2021, 8:00 a.m.

27

28

                                                        -2-                      CASE NO. 4:18-CV-05434-JSW
                                                                                JOINT PROPOSED SCHEDULE
      Case 4:18-cv-05434-JSW Document 131 Filed 07/16/20 Page 3 of 5




 1

 2 Dated: July 15, 2020                COOLEY LLP

 3                                     /s/ Heidi L. Keefe

 4                                     HEIDI L. KEEFE (178960)
                                       (hkeefe@cooley.com)
 5                                     MARK R. WEINSTEIN (193043)
                                       (mweinstein@cooley.com)
 6                                     MATTHEW J. BRIGHAM (191428)
                                       (mbrigham@cooley.com)
 7                                     LOWELL D. MEAD (223989)
                                       (lmead@cooley.com)
 8                                     BENJAMIN S. LIN (232735)
                                       (blin@cooley.com)
 9                                     MARK A. ZAMBARDA (314808)
                                       (mzambarda@cooley.com)
10                                     3175 Hanover Street
                                       Palo Alto, CA 94304-1130
11                                     Telephone: (650) 843-5000
                                       Facsimile: (650) 849-7400
12
                                       COOLEY LLP
13                                     MICHAEL G. RHODES (116127)
                                       (rhodesmg@cooley.com)
14                                     MATTHEW D. CAPLAN (260388)
                                       (mcaplan@cooley.com)
15                                     101 California Street
                                       San Francisco, CA 94111-5800
16                                     Telephone: (415) 693-2000
                                       Facsimile: (415) 693-2222
17
                                       Attorneys for Plaintiff, FACEBOOK, INC.
18

19

20

21

22

23

24

25

26

27

28

                                         -3-                   CASE NO. 4:18-CV-05434-JSW
                                                              JOINT PROPOSED SCHEDULE
     Case 4:18-cv-05434-JSW Document 131 Filed 07/16/20 Page 4 of 5




 1
                                   QUINN EMANUEL URQUHART &
 2                                 SULLIVAN, LLP
 3                                 By   /s/ Iman Lordgooei
 4                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
 5                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
 6                                      865 S. Figueroa Street, 10th Floor
                                        Los Angeles, CA 90017
 7                                      Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
 8
                                        Kevin P.B. Johnson (Bar No. 177129)
 9                                      kevinjohnson@quinnemanuel.com
                                        Victoria F. Maroulis (Bar No. 202603)
10                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
11                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
12                                      Facsimile: (650) 801-5100
13                                      Jordan R. Jaffe (Bar No. 254886)
                                        jordanjaffe@quinnemanuel.com
14                                      Iman Lordgooei (Bar No. 251320)
                                        imanlordgooei@quinnemanuel.com
15                                      Jonathan Tse (Bar No. (305468)
                                        jonathantse@quinnemanuel.com
16                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
17                                      Telephone: (415) 875-6600
                                        Facsimile: (415) 875-6700
18
                                        Attorneys for Defendants, BLACKBERRY
19                                      LIMITED and BLACKBERRY CORPORATION
20

21

22

23

24

25

26

27

28

                                         -4-                    CASE NO. 4:18-CV-05434-JSW
                                                               JOINT PROPOSED SCHEDULE
       Case 4:18-cv-05434-JSW Document 131 Filed 07/16/20 Page 5 of 5




 1
                                ATTESTATION OF CONCURRENCE
 2
            I, Heidi Keefe, am the ECF user whose ID and password are being used to file this JOINT
 3
     PROPOSED SCHEDULE AND [PROPOSED] ORDER. Pursuant to Civil L.R. 5-1(i)(3), I
 4
     hereby attest that each of the signatories identified above has concurred in the filing of this
 5
     document.
 6

 7
     Dated: July 15, 2020
 8
                                                          /s/ Heidi L. Keefe
 9                                                        Heidi L. Keefe
10

11
                                         [PROPOSED] ORDER
12
            The case schedule proposed by the parties is hereby adopted by the Court.
13

14           July 16, 2020
     Dated: _________________                             ___________________________
15                                                        Hon. Jeffrey S. White
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -5-                         CASE NO. 4:18-CV-05434-JSW
                                                                               JOINT PROPOSED SCHEDULE
